DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 3-11, 13-21, and 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this case, the meets-and-bounds of the claimed “plurality of types of support structure” are not clear, since the language incorporates all possible support structures capable of being used – including those not envisioned by the applicant at the time of filing the claimed invention – and the claim does not provide examples of the “plurality of types of support structure” capable of being used. Attention is directed to Applicant’s specification paragraphs [0013-0017], where examples of types of support structures (“a skirt-type,” “a solid-type,” “a cone-type” and “a solid-wall-type”) capable of being selected – based on the stress and warping analyses performed – are defined.  
“[I]ssues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.” MPEP 2163(I)(A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 11, 16 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA et al. (JP-2017211977-A, using machine English translation; Ogawa) in view of Hull et al. (US Publication No. 2009/0072447 A1; Hull), and further in view of Hull et al. (US Pat. No. 5,772,947; Hull’2).
Regarding claims 1 and 21 preamble statements reciting purpose or intended use, “An apparatus for manufacturing a metallic three-dimensional object formed by additive manufacturing,” the Examiner has given patentable weight to those limitations which provide structure of the claimed apparatus, and respectfully points out that – 


Regarding claims 1, 11 and 21, Ogawa discloses method, apparatus (30) and computer-readable storage medium [0142], capable of manufacturing a metallic three-dimensional object formed by additive manufacturing [0045], the apparatus comprising: 
an additive manufacturing system (30; [0036]); and 
a computing apparatus (10; [0037]) including a processor and a memory (DB14; [0041]) storing executable instructions that in response to execution by the processor operate portions of the additive manufacturing system [0037], the computing apparatus configured to: 
receive a solid model of the three-dimensional object [0039]; 
perform a geometric analysis (step S22; [0051]) of the solid model [0051-53] to identify a region of the three-dimensional object requiring a support structure (steps S23-S24; [0054])
the solid model is composed of a mesh of polygons (“a polygonal prism structure,” [0049])
perform stress and warping analyses of the solid model at the region so identified [0054], the stress and warping analysis including a production of stress vectors for the region of the three-dimensional object requiring a support structure [0068-69] and; 2Application No.: 1 5/691 ,864 Response dated: January 26, 2021 Reply to Office Action of October 26, 2020 

generate a shell of the three-dimensional object based on the solid model [0061-62], and including the support structure at the region so identified and of the type so selected [0080]; and 
operate the additive manufacturing system to fabricate the three-dimensional object with the support structure by selective melting layers of metal powder [0081].

Ogawa is silent to, wherein the geometric analysis includes an identification and collection of neighboring down-facing polygons to define the region of the three-dimensional object requiring a support structure. 
However, Ogawa discloses that any known structure analysis program may be used for the stress analysis of the product and the supporting unit to be performed in the modeling data creation unit 12 [0068]. Applicant is respectfully reminded that, “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007). See MPEP § 2114 (IV).
In the same field of endeavor of methods and apparatus for generating supports for parts produced by additive manufacturing processes, Hull discloses a support generation method, which incorporates a method for identifying part regions [0074-77]. Hull’s methods create “optimally distributed support structures that require minimal human interaction, exact positioning of the supports to the part 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention, to modify Ogawa’s method and apparatus including a processor and a memory storing executable instructions, so that when the geometric analysis of the solid model to identify a region of the three-dimensional object requiring a support structure is executed by the processor, the geometric analysis includes an identification and collection of neighboring down-facing polygons to define the region of the three-dimensional object requiring a support structure, as taught by Hull, since Ogawa teaches that any known structure analysis program may be used for the stress analysis of the product and the supporting unit to be performed in the modeling data creation unit 12 [0068]. 
One of ordinary skill in the art would have been motivated to modify Ogawa’s system for the purpose of significantly reduce the build time required, as taught by Hull. [0161].

Regarding the limitation “the stress and warping analysis including a production of stress vectors for the region of the three-dimensional object requiring a support structure.” Ogawa does not specifically discloses producing stress vectors for the regions requiring a support structure. 
However, in the same field of endeavor of methods and apparatus for support generation, Hull’2 discloses a CAD generator 2 and appropriate interface 3 provide a data description of the object to be formed to an interface computer 4 where the object data is manipulated to optimize the data and provide 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ogawa/Hull’s method, apparatus and computer-readable storage medium, so that the computing apparatus incorporates the production of stress vectors during the geometric analysis for the region of the three-dimensional object requiring a support structure, as taught by Hull’2. 
One would have been motivated to pursue the modification, since Hull’2 teaches his method reduces stress, curl and distortion, and increase resolution, strength, accuracy, speed and economy of reproduction, even for rather difficult and complex object shapes (Col. 13, lines 32-50).

Regarding claims 6 and 26, Ogawa/Hull/Hull’2 discloses the method, apparatus and computer-readable storage medium of claims 1 and 21, wherein the apparatus being caused to perform the stress and warping analyses includes being caused to determine values of total stress, corner stress and warping, and wherein the apparatus being caused to select the type of support structure includes being caused to select the type of support structure based on the values of total stress, corner stress and warping (e.g., see Ogawa’s [0022], [0052] and [0090], additionally Hull’2 Col 13, lines 32-50).

Regarding claim 16, Ogawa/Hull/Hull’2 discloses the method of claim 11, wherein performing the stress and warping analyses includes determining values of total stress, corner stress and warping, .

Claims 3 – 5, 13 – 15 and 23 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Hull and Hull’2, as applied to claims 1, 11 and 21, and further in view of Kanada (US 2015/0039113 A1).

Regarding claims 3, 13 and 23, Ogawa/Hull/Hull’2 disclose the method, apparatus and computer-readable storage medium of claims 1, 11 and 21, wherein the apparatus and method being caused to perform the stress and warping analyses includes a total stress analysis in which the apparatus is caused to at least: produce vectors for respective ones of the neighboring polygons (see Hull’2 Col. 13, lines 32 – 50).
However, Ogawa/Hull/Hull’2 is silent to including for3Application No.: 1 5/691 ,864Supplemental Response dated: July 13, 2020 Reply to Office Action of January 13, 2020each neighboring polygon, trace a plurality of rays from the neighboring polygon to an outer circumference of an up-facing hemisphere of a sphere centered on the neighboring polygon, and add a plurality of vectors coincident with those of the plurality of rays that extend from the neighboring polygon through the solid model, the plurality of vectors extending from the neighboring polygon to an outer surface of the solid model, the plurality of vectors being added to produce a vector for the neighboring polygon; and determine a total stress value for the region from the vectors for the respective ones of the neighboring polygons.
Kanada, directed to a method for modeling and forming 3D objects by a 3D printer by establishing a method for describing 3D models with directions (Abstract), discloses that a vector length can also be specified for a sphere as a parameter, or gradients from the center of the sphere to the radial direction can also be specified as a parameter [0034]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ogawa/Hull/Hull’2 method apparatus and computer-readable storage medium, so that for each neighboring polygon, trace a plurality of rays from the neighboring polygon to an outer circumference of an up-facing hemisphere of a sphere centered on the neighboring polygon, as taught by Kanada.
One would have been motivated to pursue the modification for the purpose of providing additional methods of describing dimensions in space for 3D models, for example. Therefore, Ogawa/Hull/Hull’2/Kanada would have been able to performed the claimed “and add a plurality of vectors coincident with those of the plurality of rays that extend from the neighboring polygon through the solid model, the plurality of vectors extending from the neighboring polygon to an outer surface of the solid model, the plurality of vectors being added to produce a vector for the neighboring polygon; and determine a total stress value for the region from the vectors for the respective ones of the neighboring polygons,” since this will involve manipulation of the data, as teach by Hull’2 (see Hull’2 Col. 13, lines 32 – 50).

Regarding claims 4, 14 and 24 Ogawa/Hull/Hull’2/Kanada discloses the method, apparatus and computer-readable storage medium of claims 1, 11 and 21, capable of, wherein a subset of the neighboring polygons is on a boundary of the region, and 
the apparatus being caused to perform the stress and warping analyses includes a corner stress analysis in which the apparatus is caused to at least, produce vectors for respective ones of the subset of the neighboring polygons, including for each neighboring polygon of the subset (see Hull’2 Col. 13, lines 32 – 50), trace a plurality of rays from the neighboring polygon to an outer circumference of an up-facing hemisphere of a sphere centered on the neighboring polygon, and 

determine a corner stress value for the region from the vectors for the respective ones of the subset of the neighboring polygons (as taught by Hull’2 “the object data is manipulated to optimize the data and provide output vectors which reduce stress, curl and distortion, and increase resolution, strength, accuracy, speed and economy of reproduction, even for rather difficult and complex object shapes).

Regarding claims 5, 15 and 25 Ogawa/Hull/Hull’2/Kanada discloses the method, apparatus and computer-readable storage medium of claims 1, 11 and 21, which is capable of being caused to perform the stress and warping analyses includes a warping analysis in which the apparatus is caused to at least: 
produce vectors for respective ones of the neighboring polygons, including for each neighboring polygon, identify a proximate region inside the solid model based on a normal from the neighboring polygon (e.g., see Hull’2 Col. 4, ll. 32-39); trace a plurality of rays from the proximate region to an outer circumference of a neighboring hemisphere of a sphere centered on the proximate region (e.g., see Hull’2 Col. 6, ll. 1-8), add a first plurality of vectors extending from the proximate region to an outer surface of the solid model, the first plurality of vectors being added to produce a first vector, add a second plurality of vectors extending from the proximate region to a first of the outer surface of the solid model or an outer circumference of a neighboring hemisphere of a smaller, second sphere also centered on the proximate region, the second plurality of vectors being added to produce a second vector, and add the first vector and the second vector to produce the vector for the neighboring polygon; and determine a the object data is manipulated to optimize the data and provide output vectors which reduce stress, curl and distortion, and increase resolution, strength, accuracy, speed and economy of reproduction, even for rather difficult and complex object shapes, see Hull Col. 13, lines 32 – 50, defining the vector to spheres, as taught by Kanada).

Claims 7 – 8, and 27 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Hull and Hull’2, as applied to claims 6 and 26, and further in view of Herran et al. (US 2016/0136903; Herran).
Regarding claims 7 and 27, Ogawa/Hull/Hull’2 discloses the apparatus and computer-readable storage medium of claims 6 and 26, wherein, the solid model (e.g., Ogawa’s 110, see FIG. 8) of the three-dimensional object is in a coordinate system with orthogonal axes including x- and y-axes, and a z-axis, height is defined by distance from a bottommost region (101) of the solid model in the direction of the z-axis (see FIG. 8), except for, wherein the apparatus being caused to select the type of support structure includes being caused to select a “skirt-type” support structure in an instance in which a height of the region is less than or equal to a threshold height.
As to the recitation, “the values of total stress, corner stress and warping include an average total stress value,” such recitation are directed to the intended use of the claimed apparatus. Applicant is respectfully reminded that, “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007). See MPEP § 2114 (IV).
Herran.
Herran, directed to a method and device for counteracting stresses like warping during 3D printing [0002], refers to a “skirt” (or “brim”; [0008], lines 1-2) as a structure substantially surrounding at least a portion of a perimeter of a 3D printed object and comprising or formed from build material, at least a portion of which is intended or designed to be removed after some or all of the 3D printed object has been formed ([0045], lines 9-13). Furthermore, Herran discloses that curling (warping) can be reduced by using a skirt ([0048], lines 22-29) in embodiments where a given building material may be predisposed to higher degrees of curling than a different given material (Col. 3, lines 20-29).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ogawa/Hull/Hull’2 additive manufacturing apparatus and computer-readable storage medium, so that it includes being caused to select a “skirt-type” support, in embodiments where a given building material may be predisposed to higher degrees of curling than a different given material as taught by Herran. 
One of ordinary skill in the art would have been motivated to modify Ogawa/Hull/Hull’2 method, apparatus and computer-readable storage medium, since Herran teaches that curling (warping) can be reduced by using a skirt-type support structure ([0048], lines 22-29).

Regarding claims 8 and 28, Ogawa/Hull/Hull’2/Herran discloses the apparatus and computer-readable storage medium of claims 7 and 27, except for, wherein the apparatus being caused to select the type of support structure includes being caused to select a solid-type support structure in an instance 
Examiners notes that based on applicants disclosure, a “solid-type” support structure is interpreted as a support structure build by successive layers of build material, having minimal gaps intended to be removed after the 3D object has been formed, as disclose in Figure 9 of the present application.  
Herran discloses that skirts can be printed as wide or thick as desired ([0008], lines 6-7), having perforated interfaces that enables the skirt to be removed easily, while counteracting stresses that might cause curl or warps [0011], (giving the Broadest Reasonable Interpretation, Herran’s skirts been able to be printed as wide and/or thick as required, reads on the limitation “a solid-type” support).
It would have been obvious for a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Ogawa/Hull/Hull’2/Herran’s apparatus and computer-readable storage medium to select a “solid-type” support structure, as taught by Herran.
 One of ordinary skill in the art would have been motivated to modify Ogawa/Hull/Hull’2 apparatus and computer-readable storage medium, since Herran teaches such solid-type perforated interfaces enables the skirt to be removed easily, while counteracting stresses that might cause curl or warps [0011].

Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Hull and Hull’2, as applied to claim 16, and further in view of Herran et al. (US 2016/0136903; Herran) and Eggers et al. (US 8,903,533 B2; Eggers).
Regarding claim 17, Ogawa/Hull/Hull’2 discloses method of Claim 16, wherein the solid model of the three-dimensional object is in a coordinate system with orthogonal axes including x- and y-axes, and a z-axis e.g. see Ogawa FIG. 8), height is defined by distance from a bottommost region (e.g., see Ogawa’s element 101, FIG. 8) of the solid model (110) in the direction of the z- axis (see FIG. 8), the values of total 
In the same field of endeavor of methods and apparatus for additive manufacturing, Eggers discloses a method and apparatus for manufacturing  a metallic three-dimensional object formed by additive manufacturing (Col. 3, lines 6-9, and Col. 4, lines 1-2), the apparatus comprising a computing apparatus configured to – inter alia – perform a geometric analysis of a solid model to identify a region of the three-dimensional object requiring a support structure (Col. 4, lines 45-49). Eggers further discloses that to allow for an easy removal of the support structure from the object, while assuring a good connection between the object and the support structure (Col. 11, ll. 61-65), the apparatus is capable of selecting from a plurality of support structures shapes, such as a cone-type (Col. 12, lines 10-13) support structure or a solid-wall-type (Col. 8, lines 25-28) support structure. Eggers further discloses that a layer generally only requires a support if the overhang of this layer exceeds a critical overhang (self-supporting capacity of the layer), and teaches that the self-supporting capacity is dependent on layer thickness (height), material properties, operating temperature, i.e. (Col. 6, lines 49-56).  
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ogawa/Hull/Hull’2 method so that selecting a type of support structure in an instance in which a height of the region is less than or equal to a threshold height, and the average total stress value is above a threshold total stress value, since Eggers teaches that the self-supporting capacity of overhang regions is dependent on parameters such as, e.g., the layers height (Col. 6, ll. 49-56).  
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ogawa/Hull/Hull’2/Eggers method, so that selecting the type of support structure includes selecting a skirt-type support structure in an instance in which a height of the region is less than or equal to a threshold height, and the average total stress value is above a threshold total stress value, in embodiments where a given building material may be predisposed to higher degrees of curling than a different given material, as taught by Herran. 
One of ordinary skill in the art would have been motivated to modify Ogawa/Hull/Hull’2/Eggers method, since Herran teaches that curling (warping) can be reduced by using a skirt-type support structure ([0048], lines 22-29).

Regarding claim 18, Ogawa/Hull/Hull’2/Eggers/Herran discloses the method of claim 17, except for, wherein selecting the type of support structure includes selecting a solid-type support structure in an instance in which the height of the region is greater than the threshold height but less than or equal to a second threshold height, and the average total stress value is above the threshold total stress value.
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ogawa/Hull/Hull’2/Eggers/Herran’s method to select a “solid-type” support structure, as taught by Herran, in an instance in which the height of the region is greater than the threshold height but less than or equal to a second threshold height, and the average total stress value is above the threshold total stress value.
One of ordinary skill in the art would have been motivated to modify Ogawa/Hull/Hull’2/Eggers/Herran’s method, since Herran teaches such solid-type perforated interfaces enables the skirt to be removed easily, while counteracting stresses that might cause curl or warps [0011].



Claims 9 – 10, 19 – 20 and 29 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Hull and Hull’2, as applied to claims 6, 16 and 26, and further in view of Eggers.

Regarding claims 9 and 29, Ogawa/Hull/Hull’2 discloses the apparatus and computer-readable storage medium of claims 6 and 26, except for, wherein the values of total stress, corner stress and warping include a maximum corner stress value, and wherein the apparatus being caused to select the type of support structure includes being caused to select a cone-type support structure or a solid-wall-type support structure in an instance in which the maximum corner stress value is above a threshold corner stress value.

As to the recitation, “wherein the values of total stress, corner stress and warping include a maximum corner stress value,” such recitation are directed to the intended use of the claimed apparatus. Applicant is respectfully reminded that, “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007). See MPEP § 2114 (IV).
Since Ogawa discloses that the data-creating device 12 takes into consideration stress limits (analogous to maximum values), so that the stress applied does not exceed a warping prevention stress limit, and that it is capable of specifying the support shape for the object portion [0024], Ogawa/Hull/Hull’2 apparatus can inherently perform the claimed function. 
Nevertheless, Ogawa/Hull/Hull’2 is silent to, “the apparatus being caused to select the type of support structure includes being caused to select a cone-type support structure or a solid-wall-type support 
In the same field of endeavor of methods and apparatus for additive manufacturing, Eggers discloses a method and apparatus for manufacturing  a metallic three-dimensional object formed by additive manufacturing (Col. 3, lines 6-9, and Col. 4, lines 1-2), the apparatus comprising a computing apparatus configured to – inter alia – perform a geometric analysis of a solid model to identify a region of the three-dimensional object requiring a support structure (Col. 4, lines 45-49). Eggers further discloses that to allow for an easy removal of the support structure from the object, while assuring a good connection between the object and the support structure (Col. 11, ll. 61-65), the apparatus is capable of selecting from a plurality of support structures shapes, such as a cone-type (Col. 12, lines 10-13) support structure or a solid-wall-type (Col. 8, lines 25-28) support structure.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ogawa/Hull/Hull’2 apparatus and computer-readable storage medium so that the during the apparatus selection of a support structure based on the stress and warping analysis, the apparatus is caused to select a cone-type support structure or a solid-wall-type support structure, as taught by Eggers, in an instance in which a maximum corner stress value is above a threshold corner stress value. 
One of ordinary skill in the art would have been motivated to modify Ogawa/Hull/Hull’2 apparatus and computer-readable storage medium to be able to select between different types of support structures, since Eggers teaches that different type of support structures allow for an easy removal of the support structure from the object, while assuring a good connection between the object and the support structure (Col. 11, ll. 61-65).

Regarding claims 10 and 30, Ogawa/Hull/Hull’2 discloses the apparatus and computer-readable storage medium of claims 6 and 26, except for, wherein the apparatus being caused to select the type of support structure includes being caused to select a wall-type support structure in an instance in which the average warping value is below a threshold warping value.
As to the recitation, “wherein the values of total stress, corner stress and warping include an average warping value,” such recitation are directed to the intended use of the claimed apparatus. Applicant is respectfully reminded that, “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007). See MPEP § 2114 (IV).
Since Ogawa discloses that the data-creating device 12 takes into consideration stress limits (analogous to maximum values), so that the stress applied does not exceed a warping prevention stress limit, and that it is capable of specifying the support shape for the object portion [0024], including upper limit values [0024] and lower limits values [0025] for the warpage prevention stress limits, Ogawa/Hull/Hull’2 apparatus can inherently perform the claimed function. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ogawa/Hull/Hull’2 so that the during the apparatus selection of a support structure based on the stress and warping analysis, the apparatus is caused to select a cone-type support structure or a solid-wall-type support structure, as taught by Eggers, in an instance in which an average warping value is below a threshold warping value. 
One of ordinary skill in the art would have been motivated to modify Ogawa/Hull/Hull’2 apparatus to be able to select between different types of support structures, since Eggers teaches that different type 

Regarding claim 19, Ogawa/Hull/Hull’2 discloses method of Claim 16, except for, wherein the values of total stress, corner stress and warping include a maximum corner stress value, and wherein selecting the type of support structure includes selecting a cone-type support structure or a solid-wall-type support structure in an instance in which the maximum corner stress value is above a threshold corner stress value.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ogawa/Hull/Hull’2 method so that during the selection of a support structure based on the stress and warping analysis, a cone-type support structure or a solid-wall-type support structure could be selected, as taught by Eggers, in an instance in which a maximum corner stress value is above a threshold corner stress value. 
One of ordinary skill in the art would have been motivated to modify Ogawa/Hull/Hull’2 method to be able to select between different types of support structures, since Eggers teaches that different type of support structures allow for an easy removal of the support structure from the object, while assuring a good connection between the object and the support structure (Col. 11, ll. 61-65).

Regarding claim 20, Ogawa/Hull/Hull’2 discloses the method of Claim 16, except for, wherein the values of total stress, corner stress and warping include an average warping value, and wherein selecting the type of support structure includes selecting a wall-type support structure in an instance in which the average warping value is below a threshold warping value.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ogawa/Hull/Hull’2 method so that the during the selection of a  Eggers, in an instance in which an average warping value is below a threshold warping value. 
One of ordinary skill in the art would have been motivated to modify Ogawa/Hull/Hull’2 method to be able to select between different types of support structures, since Eggers teaches that different type of support structures allow for an easy removal of the support structure from the object, while assuring a good connection between the object and the support structure (Col. 11, ll. 61-65).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations, which have been addressed by the new grounds of rejection above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712